DISMISSED and Opinion Filed June 22, 2022




                                     S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-18-00285-CV

             IN THE INTEREST OF N.J. AND E.J., CHILDREN

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-50327-2014

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      We reinstate this appeal. We abated this appeal in 2018 due to bankruptcy.

See TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal

Public Access to Court Electronic Records (PACER) system which does not show a

pending bankruptcy case associated with this appeal.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b), (c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c).




                                        /Robert D.Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE


180285F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF N.J. AND                  On Appeal from the 429th Judicial
E.J., CHILDREN, Appellant                    District Court, Collin County, Texas
                                             Trial Court Cause No. 429-50327-
No. 05-18-00285-CV                           2014.
                                             Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 22, 2022




                                       –3–